Citation Nr: 0947728	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension 
benefits in the amount of $4,776.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appeal was remanded for additional 
development in December 2008.


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the Veteran. 
 
2.  An overpayment in the amount of $4,776.00 was created 
when VA continued to pay the Veteran pension benefits after 
he advised VA that he was working.
 
3.  The recovery of the overpayment would result in undue 
financial hardship on the Veteran. 

CONCLUSION OF LAW

Recovery of an overpayment of pension benefits would violate 
the principles of equity and good conscience; therefore, the 
recovery is waived.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veteran contends his 
debt to VA was discharged when he filed for bankruptcy.  The 
Veteran failed to provide paperwork verifying this discharge.  
However, this question is moot, since a waiver is granted 
herein.

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
requests to waive the recovery of an overpayment.  Barger v. 
Principi, 16 Vet. App. 132 (2002) (VCAA does not apply to an 
application for a waiver of overpayment because it is not a 
chapter 51 claim for benefits).  The statute governing waiver 
claims, however, has its own notice provisions.  38 U.S.C.A. 
§ 5302.  In a waiver claim, the payee must be notified of his 
or her right to apply for a waiver and be provided with a 
description of the procedures for submitting the application.  
Such notice was provided to the Veteran in July 2003.  Here, 
the Board is granting the Veteran's request for a waiver.  
Thus, no further discussion of the VCAA is required.

The Veteran was granted nonservice connected pension, 
effective December 27, 2001, in a November 2002 decision.  It 
appears that many of the reports of contact essential to this 
case are not associated with the claims file, but the 
following can be surmised from a June 2003 letter to the 
Veteran:  In December 2002, the Veteran advised VA that he 
had begun working in September 2002.  In April 2003, the 
Veteran reported an annual income of $24.600.  In June 2003, 
he reported that he was no longer working, having started 
working in September 2002 and stopped working in May 2003, 
and his annual income was now $16,400.  In June 2003, the 
Veteran was advised that this put him over the annual income 
limit and benefits were terminated, effective October 1, 
2002, creating an overpayment.  The Veteran filed a request 
for a waiver of overpayment in August 2003.  In December 
2003, the RO found there was no evidence of fraud, bad faith, 
or misrepresentation, and a partial waiver was granted from 
$2,388, half of the debt.

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the Veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. § 
5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a). 
 
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a). 
 
In determining whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997). 

Here, the Veteran contends that he called VA in October 2002 
to advise them he was working.  As VA has conceded a long 
history of telephone contact that is not in the claims file, 
it is plausible that the Veteran did call in October 2002.  
Even if this were not true, the RO stated in the June 2003 
letter that the Veteran again called VA in December 2002, 
immediately after he was advised of the benefits, and told 
them he was working.  Through no fault of the Veteran's 
benefits continued until June 2003 at the assigned rate.  It 
appears that the Veteran's June 2003 call to explain that he 
was no longer working alerted VA to its error in continuing 
to pay the Veteran.  Thus, the Veteran's fault in the 
creation of the debt was minimal.

Furthermore, collection of the debt would cause undue 
hardship by depriving the Veteran of basic necessities.  The 
Veteran and his wife filed for bankruptcy in 2004.  He and 
his wife live on an extremely small income from his 
management of apartments and her disability benefits.  She is 
completely disabled.

Moreover, withholding of recovery would nullify the objective 
for which the pension benefits were intended, i.e., to afford 
beneficiaries a minimum level of security.  See M21-MR, Part 
V.i.3.A.1.d.  While there may have been unjust enrichment, 
most of the equities weigh in favor of waiver of overpayment. 
 
Consequently, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of pension benefits in 
the amount of $4,776.00 is in order.  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the amount of $4,776.00 is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


